Citation Nr: 0632504	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low 
back disorder prior to January 12, 2006.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disorder from January 12, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with plantar calcaneal heel spur 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1995 to August 1999.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2000 rating decision by the Houston, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, among 
other things, granted service connection for mechanical low 
back pain and pes planus with plantar calcaneal heel spur 
syndrome; each were assigned a 10 percent rating effective 
August 23, 1999.  Service connection was also granted for 
scar, status post pilonidal cyst; a noncompensable rating was 
assigned.  In February 2004, the veteran testified before a 
Decision Review Officer (DRO) and in August 2006, she 
testified at a Video Conference hearing before the Board 
member below; transcripts of both hearings are of record.  

An August 2002 rating decision continued to rate the 
mechanical low back pain and pes planus each as 10 percent 
disabling and increased the rating for the post pilonidal 
cyst scar to 10 percent, effective May 29, 2002.  In November 
2004, the veteran limited her appeal to increased ratings for 
her low back disorder and pes planus.  In April 2006, a DRO 
increased the rating for her back disorder to 20 percent, 
effective from January 12, 2006 (in essence assigning staged 
ratings based on facts found).  Inasmuch as the veteran has 
not indicated otherwise, it is presumed that she is appealing 
both stages of the rating.  The issues have been 
characterized accordingly.


FINDINGS OF FACT

1.  Prior to January 12, 2006, the veteran's low back 
disorder was manifested by no more than a slight limitation 
of motion and mild disc disease.  A moderate limitation of 
motion; or, muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; or, 
moderate disc disease; or, (from September 23, 2002) 
invertebral disc syndrome with incapacitating episodes; or  
(from September 26, 2003) forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis was not shown.

2.  From January 12, 2006, the veteran's low back disorder 
has been manifested by no more than a moderate limitation of 
motion.  Listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; or, moderate disc disease; or, intervertebral 
disc syndrome with incapacitating episodes, or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or ankylosis of the entire thoracolumbar spine in a 
favorable position is not shown.

3.  Throughout the appellate period, the veteran's bilateral 
pes planus is no more than moderate; indicia of severe pes 
planus, i.e., characteristic callosities, swelling on use, 
pain on manipulation and use accentuated, or marked 
deformity, are not shown.


CONCLUSION OF LAW

1.  Prior to January 12, 2006, a rating in excess of 10 
percent for a low back disorder is not warranted. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Codes (Codes) 5292, 5295 (prior to 
September 26, 2003), and 5237 (from September 26, 2003).

2.  From January 12, 2006, a rating in excess of 20 percent 
for low back disorder is not warranted. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Codes 5292, 5295 (prior to September 26, 2003), and 
5237 (from September 26, 2003).

3.  A rating in excess of 10 percent is not warranted for the 
veteran's bilateral pes planus. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The appellant has been advised of VA's duties to notify and 
assist in the development of her claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in April 
2004, the RO notified the appellant of the information and 
evidence needed to substantiate and complete her claims; of 
what part of that evidence she was to provide, and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The September 2000 rating decision which assigned the initial 
noncompensable rating advised the appellant of the basis for 
the rating.  In the September 2000 rating decision, the 
September 2002 statement of the case (SOC), and the October 
2004 supplemental SOC, she was properly (see VAOPGCPREC 8-
2003 (Dec. 2003)) provided notice regarding the 
"downstream" issue of an increased initial rating and what 
the record showed.  The April 2004 correspondence included 
content complying notice by specifically advising the 
appellant to submit "any evidence in [her] possession that 
pertains to [her] claims."  

Here, regardless of whether the appellant was provided 
adequate notice of the types of evidence necessary to 
establish disability ratings or effective dates for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In 
determining if increased rating is warranted and the 
appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such available evidence, 
including providing her with VA examinations, there was no 
prejudice to the veteran due to any failure to notify her as 
to the type of evidence necessary for an increased initial 
rating and to establish the effective date.  VA's duty to 
assist is satisfied.  It is not prejudicial to the veteran 
for the Board to proceed with appellate review.

II.  Factual Background

October 1998 service medical records indicated that the 
veteran was treated for low back pain.  She was eventually 
diagnosed with pilonidal cyst and underwent surgical 
treatment of the cyst which was infected over the lower back.  
She stated that she continued to have discomfort in her lower 
back, and was told that it might be due to her flat feet.  In 
April 1999, she was diagnosed with mechanical low back pain 
and pes planus, and was given custom arch supports.  

On January 2000 VA examination, the veteran had complaints of 
pain in the plantar right calcaneal region.  Physical 
examination revealed flexible flat foot type with moderate 
collapse of the longitudinal arch bilaterally and 
symmetrically.  She was tender to palpation about the central 
right calcaneal region.  She was diagnosed with pes planus 
with plantar calcaneal heel spur syndrome, right foot. 

May 2000 VA examination revealed a minimally visible scar 
over the lower aspect of her sacrum, in the region of the 
buttocks crease.  The veteran did not have any significant 
spasm, range of motion of the lumbar spine is full with 
forward flexion of 85 degrees, extension of 30 degrees, side 
bending 30 degrees in each direction, rotation 50 degrees 
each direction.  There was no motor weakness, there is some 
breakaway cogwheeling type weakness, but this was not 
physiologic.  Straight leg rising in the disguised sitting 
position was negative.  When lying down on her back she has 
pain at about 30 or 35 degrees, complaining of back pain.  An 
x-ray of her back, including the lumbosacral spine 
demonstrated S1 spina bifida occult, congenital.  The 
examiner note that the veteran did not have any significant 
trauma, there was no evidence of any degenerative disc 
disease or facet atrophy, and no evidence that she 
experienced any long term difficulty with regard to her back 
from the pilonidal cyst surgery.   

November 2000 to January 2006 treatment records from VA South 
Texas Health Care System showed periodic treatment for the 
veteran's back and foot disorders.  An April 2004 x-ray/MRI 
revealed slight disc bulge L5, S1; no neuroforaminal 
narrowing.  The assessment was degenerative joint disease of 
the lumbosacral spine-improved with weight loss.  

On July 2002 VA examination, it was noted that the veteran 
was obese and ambulated into clinic without external supports 
or assistance.  There was no evidence of an antalgic gait.  
Physical examination of the back showed the spine to be 
midline and without pelvic obliquity.  There was vague 
tenderness to deep palpation in the lower lumbar area not 
localized to the midline spinous processes, intraspinous 
spaces, SI joints, or sciatic notches.  Active range of 
motion showed forward flexion to 110 degrees and extension to 
25 degrees.  Lateral bending was zero to 20 degrees 
bilaterally and rotation was zero to 40 degrees bilaterally.  
All range of motion was accompanied by discomfort at the 
extreme.  Heel toe walking was intact throughout.  Motor 
strength for the lower extremities was graded 5/5 throughout.  
Deep-tendon reflexes were 2+ and symmetrical for the lower 
extremities and distal circulation and sensation were intact 
throughout.  The diagnosis was mechanical lower back pain by 
history, currently with an essentially "normal" examination 
(subjective complaint of pain without objective findings.)

On July 2002 VA examination of the feet, physical examination 
revealed tenderness to palpation about the plantar central 
calcaneal tubercle regions of both heels as well as in the 
course of the plantar fascia involving both the medial and 
central bands bilaterally and symmetrically.  The veteran 
exhibited a mild pes planus foot type with minimal 
preservation of the longitudinal arch bilaterally.  She 
exhibited normal form and function of both the tibialis 
posterior and tendo Achilles.  She exhibited passive 
dorsiflexion of both feet at the level of the ankles to 5 
degrees beyond the perpendicular with the knees extended.  
The diagnosis was plantar calcaneal heel-spur syndrome, 
bilaterally with plantar fasciitis bilaterally and a mild per 
planus, as well as mild underlying gastric soleus equinus.  

May 2004 VA examination of the feet, revealed no evidence of 
tenderness, weakness, edema, atrophy, or distributed 
circulation of the feet.  There was pes planus present.  The 
right and left foot revealed forefoot/midfoot malalignment of 
a slight degree and a slight degree of valgus present which 
could not be corrected by manipulation.  There was no 
tenderness to palpation of the right and left foot plantar 
surface.  The left and right Achilles tendon reveals good 
alignment.  There was no limitation with walking or standing 
and the veteran did not require any type of support with her 
shoes.  The diagnosis was pes planus with calcaneal heel 
spur.  

May 2004 VA examination of the lower back revealed that the 
veteran's gait was within normal limits.  The thoracolumbar 
spine revealed no complaints of radiating pain on movement.  
Muscle spasm was absent.  There was no tenderness noted and 
straight leg rising was negative bilaterally.  Range of 
motion of the spine was flexion to 90 degrees, extension to 
30 degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 30 degrees, right rotation to 30 degrees and left 
rotation to 30 degrees.  Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  Neurological examination of the lower 
extremities revealed motor function and sensory function to 
be within normal limits.  There were no signs of 
intervertebral disc syndrome present.  A May 2004 lumbar 
spine x-ray report showed mild levoscoliosis; spina bifida 
occulta.  

September 2005 VA examination of the feet revealed a normal 
gait and normal weight bearing.  The veteran did not have nor 
required assistive devices.  She had normal form and function 
of tibialis posterior and tendo-Achilles.  She did not have 
painful motion, edema, weakness, instability or tenderness 
with attention to both feet.  She did not have pain upon 
manipulation of either foot and her range of motion was 
unimpaired.  There was shown to be incidental mild hereditary 
bunion deformities neither caused by nor aggravated by 
military history.  

On January 2006 VA examination of the lower back, the veteran 
complained of locking after repetitive use at home.  She 
complained of subjective symptoms of spasms.  Range of motion 
was to 55 degrees of forward flexion, extension was to 
25 degrees, bilateral bending and rotation was to 30 degrees.  
There was no evidence of spasm.  There was no evidence of 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, following repetitive use or 
flare-ups. The examiner noted that the veteran had surgical 
intervention of the pilonidal cyst which interfered with her 
range of motion.  No specific lumbosacral back pain source 
was identified.  The diagnosis was mild degenerative disc 
changes L5-S1 with no lower radiculopathy and no 
incapacitating episodes.   

In August 2006, the veteran submitted 2005-2006 treatment 
records from Methodist Healthcare System.  At the same time, 
she submitted a signed waiver of consideration of the 
evidence by the agency of original jurisdiction.  The records 
reflect treatment for the veteran's service-connected 
pilonidal cysts, and are not relevant to the increased rating 
claim for her back.  
III.  Criteria 

The regulations for evaluation of certain disabilities of the 
spine were revised, first effective on September 23, 2002, 
then again effective on September 26, 2003. From their 
effective dates the veteran is entitled to a rating under the 
revised criteria.
Under Code 5295, the old criteria (those prior to September 
26, 2003) for lumbosacral strain assigned a 10 percent rating 
when there is characteristic pain on motion.  A 20 percent 
rating is assigned when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent rating is assigned for 
severe strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Prior to September 26, 2003 the veteran's low back disorder 
could also be rated under Code 5292, for limitation of motion 
of the lumbar spine.  Code 5292 provides a 10 percent rating 
when limitation was slight, a 20 percent rating when 
limitation is moderate and a 40 percent rating when 
limitation is severe. 38 C.F.R. § 4.71a.

Under Code 5293 (prior to September 23, 2002 changes) a 10 
percent evaluation is assigned for mild intervertebral disc 
syndrome.  A 20 percent evaluation is assigned for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation is assigned for severe intervertebral disc 
syndrome; recurring attacks with intermittent relief.  A 60 
percent rating required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseases 
disc) and little intermittent relief.

Effective September 23, 2002, disc disease is rated based on 
incapacitating episodes during a 12 month period (first Code 
5293, then - from September 26, 2003 - Code 5243).  While the 
record does contain some findings of degenerative disc 
disease (first reported through April 2004 x-ray/MRI report), 
it does not show that the veteran experienced any 
incapacitating episodes.  Consequently, a rating under the 
revised disc disease provisions is not warranted.  

Under the September 26, 2003 change, back disability (to 
include low back strain) is rated either under the general 
formula for diseases and injuries of the spine or, as 
addressed above, (for disc disease) based on incapacitating 
episodes.  

Under the general formula a 20 percent rating is assigned 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned when there is 
forward flexion of the thoracolumbar spine only to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, Code 5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
are zero to 30 degrees, and normal left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion. Id., Note 2.

Pes planus is rated under Code 5276, which provides that 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliances, 
is rated 50 percent.  Severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities, is rated 
30 percent.  Moderate pes planus (bilateral or unilateral) 
characterized by weight bearing line over or medial to the 
great toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet; warrants a 10 percent 
rating.  Mild pes planus, with symptoms relieved by built up 
shoes or arch supports, is noncompensable. 38 C.F.R. § 4.71a.

The current appeal as to each disability arose from the 
initial rating assigned with the grant of service connection.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon the grant of service 
connection, and indicated that in the latter situation 
"staged" ratings were for  consideration.  

IV.  Analysis

A rating in excess of 10 percent for a low back disorder 
prior to January 12, 2006

Prior to January 12, 2006, there is no evidence of impairment 
to the low back that would warrant a rating in excess of 10 
percent either under Codes 5292, 5295 (prior to September 26, 
2003), or 5293 (prior to and from September 23, 2002), or 
Code 5237 (from September 26, 2003).

First, May 2000 VA examination report found that the range of 
motion of the lumbar spine was full with forward flexion of 
85 degrees, extension of 30 degrees, side bending 30 degrees 
in each direction, and rotation 50 degrees each direction.  
Next, a July 2002 VA examination report indicated that active 
range of motion showed forward flexion to 110 degrees and 
extension to 25 degrees.  Lateral bending was zero to 20 
degrees bilaterally and rotation was zero to 40 degrees 
bilaterally.  The examiner noted that discomfort was present 
at the extreme ranges.  Finally, the May 2004 VA examination 
found flexion to 90 degrees, extension to 30 degrees, right 
lateral flexion to 30 degrees, left lateral flexion to 30 
degrees, right rotation to 30 degrees and left rotation to 30 
degrees.  The examiner noted that the range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The findings from the multiple 
VA examinations do not show the moderate limitation of motion 
necessary to grant a higher (20 percent) rating under Code 
5292.  

The evidence prior to January 12, 2006 also did not show 
muscle spasm on extreme bending or loss of lateral spine 
motion, unilateral, in standing position.  May 2000 VA 
examination report specifically noted that the veteran did 
not have any significant spasm and there was no motor 
weakness, consequently, a higher (20 percent) rating is not 
warranted under Code 5295.

As forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis was not 
shown by either the VA examination reports or treatment 
records, a higher (20 percent) rating is not warranted under 
the new criteria under Code 5237 (from September 26, 2003).  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for. 38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).

In order to warrant a higher (20 percent) rating under Code 
5293 (prior to September 23, 2002 changes) the evidence would 
have to show moderate intervertebral disc syndrome, with 
recurring attacks.  As an April 2004 x-ray/MRI report 
described the veteran's L5, S1 disc bulge as slight and there 
is no other evidence to suggest that the veteran's disc 
disease is any more than mild, a higher rating is not 
warranted.  The revised provisions for intervertebral disc 
disease are not for consideration as the medical evidence 
does not suggest that there have been any ratable 
incapacitating episodes.  




A rating in excess of 20 percent for a low back disorder from 
January 12, 2006

From January 12, 2006 there is no evidence of impairment of 
the low back that would warrant a rating in excess of 20 
percent under Codes 5292, 5293, 5295 or 5237.  

On January 2006 VA examination, range of motion was to 55 
degrees of forward flexion, extension was to 25 degrees, 
bilateral bending and rotation was to 30 degrees.  There was 
no evidence of spasm.  The examiner noted that there was no 
evidence of additional limitation of motion due to pain, 
fatigue, weakness, lack of endurance, following repetitive 
use or flare-ups.  Therefore, these findings do not show the 
severe limitation of motion necessary to grant a higher (40 
percent) rating under Code 5292.  Nor do the reported 
findings show severe strain with associated symptoms 
(necessary to support a higher, 40 percent, rating under Code 
5295).  Likewise, no treatment or examination report shows 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine (necessary to support a higher, 40 
percent, rating under the new Code 5237).

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for. 38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).

In order to warrant a higher (40 percent) rating under Code 
5293 (prior to September 23, 2002 changes) the evidence would 
have to show severe intervertebral disc syndrome, recurring 
attacks with intermittent relief.  January 2006 VA 
examination indicated that there were only mild L5-S1 
degenerative changes.  Thus a higher rating is not warranted.  
The examiner also specifically noted that there are not any 
incapacitating episodes; therefore the revised provisions for 
intervertebral disc disease are not for consideration. 

Since the record contains no evidence supporting increased 
ratings either before or after January 12, 2006 and the 
results of the VA examinations do not support increased 
ratings, the preponderance of the evidence is against the 
veteran's claim and it must be denied.

A rating in excess of 10 percent for bilateral pes planus

The veteran's bilateral pes planus does not merit the next 
higher (30 percent) rating. The July 2002 report described 
the veteran's disorder as mild.  May 2004 VA examination 
report revealed no evidence of tenderness, weakness, edema, 
atrophy, or distributed circulation of the feet.  Although 
the right and left foot revealed forefoot/midfoot 
malalignment of a slight degree and a slight degree of valgus 
present, this does not reflect a marked deformity.  May 2005 
VA examination report indicated that the veteran did not have 
painful motion, edema, weakness, instability, or tenderness 
with attention to both feet.  It was also noted that she did 
not have pain upon manipulation and her range of motion was 
unimpaired.  Multiple VA examinations reported that she had 
normal form and function of tibialis posterior and tendo-
Achilles.  In reviewing the entire medical record, there was 
no evidence of marked deformity, pain on manipulation and use 
accentuated, swelling on use, or (as noted) characteristic 
callosities which would warrant a characterization of severe 
pes planus.  The clinical picture presented is clearly one of 
no more than moderate pes planus.  Accordingly, a rating in 
excess of 10 percent is not warranted at any time throughout 
the appeals period for bilateral pes planus with plantar 
calcaneal heel spur syndrome.












ORDER

A rating in excess of 10 percent for low back disorder prior 
to January 12, 2006 is denied.

A rating in excess of 20 percent for low back disorder from 
January 12, 2006 is denied.

A rating in excess of 10 percent for bilateral pes planus 
with plantar calcaneal heel spur syndrome is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


